Title: From Benjamin Franklin to James Logan, 29 November 1748
From: Franklin, Benjamin
To: Logan, James


Sir
Philada. Nov. 29. 1748
I received your Favour of the 9th Inst. with the Voyage in Search of the N.W. Passage; I have been several Times since at Kalm’s Lodgings, but never happen’d to meet with him, he being almost always in the Country. I have got the 2d Vol. of Dialogues on Education, which your Son Jemmey told me you once had a Desire to see. If you have not since seen it, I will send it to you. I am, with great Respect, Sir Your most obliged humble Servant
B Franklin
 Endorsed: Benj: Franklin 9br. 29th 1748. Has received the voyage to Hudsons Bay of Kalm.